726 S.E.2d 183 (2012)
STATE
v.
Danny Robbie HEMBREE, Jr.
No. 86A12-1.
Supreme Court of North Carolina.
June 18, 2012.
Marilyn G. Ozer, Chapel Hill, for Hembree, Danny Robbie (Jr.).
Locke Bell, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 18th of June 2012 by Defendant for Extension of Time to Prepare Trial Transcript:
"Motion Allowed by order of the Court in conference, this the 18th of June 2012."
Court reporter shall have up to and including the 9th day of July 2012 to prepare and deliver transcript to counsel.